Citation Nr: 0802457	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  05 41-019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.  


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Philippine 
Commonwealth Army from December 1941 to April 1942, 
Philippine Guerilla from January 1945 to November 1945 and 
Regular Philippine Army from February 1946 to June 1946.  The 
appellant is the veteran's surviving spouse.  
This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision 
rendered by the Manila, the Republic of the Philippines, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  The veteran died in November 1971.  The cause of death 
was identified as arteriosclerosis and pulmonary 
tuberculosis.  

2.  Arteriosclerosis was not manifested during service or 
within one year after discharge from service.

3.  Pulmonary tuberculosis was not manifested during service 
or within three years after discharge from service.

4.  There is no competent evidence of a nexus between the 
veteran's cause of his death and service.  


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause, contribute substantially or materially to, the 
veteran's cause of death.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312, (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

        Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
must also request that the veteran provide any evidence in 
the claimant's possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
dated in December 2003.  While the letter provided adequate 
notice with respect to the evidence necessary to establish 
entitlement to service connection, it did not provide notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  See 
Dingess, supra.  Despite the inadequate notice, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  As the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
In connection with the current appeal, available service 
records and pertinent post service medical records have been 
obtained.  The appellant has not identified any outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  

The Board acknowledges that the veteran has not been afforded 
a VA medical examination in the present case.  However, the 
Board finds that a VA examination is not necessary in order 
to decide the veteran's claim.  There are two pivotal cases 
which address the need for a VA examination, Duenas v. 
Principi, 18 Vet. App. 512 (2004) and McClendon v. Nicholson, 
20 Vet App. 79 (2006).  In McClendon, the Court held that in 
disability compensation claims, the Secretary must provide a 
VA medical examination when there is: (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Id. at 81.  In 
Duenas v. Principi, 18 Vet. App. 512 (2004), the Court held 
that a VA examination is necessary when the record: (1) 
contains competent evidence that the veteran has persistent 
or recurrent symptoms of the claimed disability and (2) 
indicate that those symptoms may be associated with his 
active military service.  

The veteran's service clinical records are void of any 
complaints or treatment for arteriosclerosis and pulmonary 
tuberculosis.  The Board finds that there is no credible 
evidence of a continuity of symptoms since service and no 
competent evidence otherwise showing that arteriosclerosis 
and pulmonary tuberculosis were incurred in service.  
Moreover, there is no competent evidence linking the 
veteran's death to a service connected disability.  Because 
some evidence of an in-service event, injury, or disease is 
required in order to substantiate a claim for service 
connection and because a post-service medical examination 
could not provide evidence of such past events, a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an in-service event, injury, 
or disease.  See 38 C.F.R. § 3.159(c)(4)(i).  For the reasons 
stated, a VA medical examination is not warranted.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Accordingly, the Board will address the merits of the claim.   

        Legal Criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303 (2007).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2007). 

Certain chronic diseases, such as cardiovascular renal 
diseases, may be service connected if manifested to a degree 
of 10 percent disabling or more within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2007).  Service connection 
for active tuberculous disease may be granted if manifest 
within three years of separation from service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The veteran who had a service-connected disability that was 
the principal or contributory cause of his death, which 
occurred after December 31, 1956, may be eligible for VA 
death benefits.  See 38 U.S.C.A. § 1310(a); 38 C.F.R. § 
3.312(a).  In order to establish service connection for the 
cause of the veteran's death, the evidence must establish 
that the service-connected disability was either the 
principal or a contributory cause of death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause or be etiologically related to the cause of death.  For 
a service-connected disability to constitute a contributory 
cause of death, it must be shown that it contributed 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2007).  The 
debilitating effects of a service- connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

Analysis

The appellant has alleged that service connection for cause 
of death is warranted because the veteran's arteriosclerosis 
and pulmonary tuberculosis which caused his death, were 
caused, or aggravated, by his service connected right thigh 
disability.  Arteriosclerosis and pulmonary tuberculosis were 
cited as the veteran's cause of death.  The resolution of 
this case hinges on whether there is adequate evidence to 
establish that the death causing arteriosclerosis and 
pulmonary tuberculosis were incurred in-service, or whether 
service connected disability materially contributed to death.  
After careful review of the record, the Board finds that 
service connection for the veteran's cause of death is not 
warranted.  

The veteran's service medical records show that the veteran 
sustained a gunshot wound to his right thigh during combat in 
January 1942.  In November 1947, a keloid that grew out of 
that exit wound was excised under spinal anesthesia.  The 
veteran was granted service connection for this injury in May 
1950.  In September 1961, the veteran complained of stiffness 
over the right thigh and pain over the right lumbar region.  
The veteran was examined and diagnosed with secondary 
muscular contracture, moderate, internal muscles of right 
thigh with complicating back pain.  

Although the appellant argues that the veteran's death was 
caused by his service connected injury, there is no competent 
evidence that links the veteran's arteriosclerosis and 
pulmonary tuberculosis to his service connected right thigh 
injury or any incident of service.  There is no evidence of 
any complaints or findings of arteriosclerosis or pulmonary 
tuberculosis while in service, or within the presumptive 
post-service years.  Furthermore, there is no competent 
evidence linking the fatal disease processes to service.  The 
Board acknowledges that the veteran sustained a right thigh 
injury in service.  However, nothing in the record shows that 
his arteriosclerosis and pulmonary tuberculosis were caused 
or aggravated by this injury.  Moreover, the veteran's right 
thigh injury was not identified as a principal or 
contributory cause of death.  

The Board notes that the appellant has made statements 
linking the veteran's  service connected right thigh 
condition to his arteriosclerosis and pulmonary tuberculosis, 
and ultimately to his death.  However, as a lay person, the 
appellant lacks the capacity to provide evidence that 
requires specialized knowledge, skill, experience, training, 
or education.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  If the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  

The Board also notes that the appellant claims that the 
veteran was a prisoner of war (POW) which caused him serious 
"aliments."  In a June 1950 record, it was also noted that 
the veteran claimed that he had been a POW during the period 
of April 1942 to June 1942.  However, such assertions are 
unsupported and the presumptive provisions relating to POW's 
are not applicable.  

Given the above, there is no evidence of a nexus between the 
veteran's service connected right thigh condition and his 
arteriosclerosis and pulmonary tuberculosis, nor is there 
competent evidence showing that the veteran's 
arteriosclerosis and pulmonary tuberculosis were related to 
any incidence of service.  Therefore, the preponderance of 
the evidence is against service connection for cause of 
death.  As there is not an approximate balance of positive 
and negative evidence regarding the merits of the appellant's 
claim that would give rise to a reasonable doubt in favor of 
the appellant, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for cause of death is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


